United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION FEDERAL AIR
MARSHAL SERVICE, West Orange, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1561
Issued: December 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2014 appellant, through counsel, filed a timely appeal from the June 24,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2 and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of total
disability beginning June 6, 2010 causally related to his September 13, 2007 employment
injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 13, 2007 appellant, then a 46-year-old Federal Air Marshal, filed a
traumatic injury claim (Form CA-1) alleging that he had a misstep and twisted his right leg at the
groin area while running on a treadmill. OWCP accepted his claim for an unspecified right hip
sprain and paid benefits including a January 23, 2008 right hip arthroscopy with labral
debridement, chondroplasty right acetabulum and femoral head, synovectomy, loose body
removal x2, and osteochondroploasty femoral head/neck junction. Appellant stopped work on
January 23, 2008 and returned to limited-duty work with restrictions on February 21, 2008. He
was paid disability compensation benefits.
On August 6, 2008 Dr. Stephen A. Hunt, appellant’s treating Board-certified orthopedic
surgeon, noted that appellant was six and a half months out from his right hip arthroscopy with
labral debridement and removal of loose bodies and that his postoperative course was
complicated by some metatarsalgia in the left foot secondary to favoring his right hip. He opined
that appellant was clear to resume all activities without restrictions, which included running for
training purposes only. OWCP subsequently accepted that appellant sustained consequential
plantar capsulitis metatarsalgia on the left. A restrictions note on August 8, 2008, documents
that appellant was released to perform all functions of his Federal Air Marshal position.
On September 24, 2008 appellant injured his left calf while running for training at work.
Under file number xxxxxx335, OWCP allowed payment of medical bills not to exceed $1,500.00
as it was an uncontroverted traumatic injury claim for a minor injury with little or no time lost
from work. The claim was administratively closed.2 Appellant continued to work limited duty.
In a May 6, 2009 report, Dr. Hunt provided an impression of progressive right hip
arthritis. He opined that appellant’s job requirements would be difficult to perform and that
appellant’s next option was hip resurfacing or replacement of the right hip. Follow-up would be
on an as needed basis. On a copy of appellant’s Practical Exercise Performance Requirements,
Dr. Hunt indicated, with checkmarks, some of the training tasks required of the Federal Air
Marshal position which appellant was unable to perform due to right hip osteoarthritis.3
In a July 6, 2009 report, Dr. Daniel Schneider, a Board-certified neurologist, and
Dr. Steven Frucht, a Board-certified neurologist, reviewed the history of appellant’s left foot
condition and impaired gait. They noted a history of significant head injury in 1981 resulting in
encephalomalacia, right hip labrum injury from an accident on a treadmill with resulting hip
surgery, and a left calf muscle injury in September 2008 during some advanced training for his
2

It is noted that in its February 12, 2014 decision, an OWCP hearing representative noted that it could consider
doubling the instant case with file number xxxxxx335, if deemed appropriate. The record does not indicate that
OWCP doubled the cases. Therefore, that claim is not before the Board on this appeal.
3

Dr. Hunt opined that appellant was restricted in his physical abilities to perform his assigned duties including
the following deficiencies: have joint structures that are completely flexible and free from abnormalities; participate
fully, both offensively and defensively, in all course requirements (i.e., throws, being thrown, takedowns, and
restraint applications; strike repeatedly a hand-held bag using fee, knees, hands, and elbows for 20 seconds; move
swiftly from a seated position to a position of cover and then strategically maneuver inside commercial single and
wide-body aircraft; and have joint structures that are completely flexible and free from any abnormalities.

2

law enforcement job. In relevant part, they opined: “this is a 48-year-old gentleman with a
history of a significant head injury in 1981 resulting in encephalomalacia on the right and some
milder contrecoup injury of the left. By appearance on the magnetic resonance imaging (MRI)
scan, we suspect that he may have had a hemorrhage at the time of injury that has since resolved.
Currently he has symptoms involving his left side that are subtle (i.e., his mild weakness and
proprioceptive difficulties) that are likely old. What is new is his complaints of difficulty with
gait and we believe this to be a post-traumatic delayed-onset hemi-dystonia. It is common for
this condition to first appear many years after the accident and the fact that his symptoms
improve with walking backwards or running makes this diagnosis more likely.”
On June 5, 2010 appellant was removed, in a nondisciplinary action, from the employing
establishment because he did not meet medical standards for his position and continued to have
multiple restrictions with no expectation that the restrictions would change in the foreseeable
future. His restrictions from medical documentation establishes that for the foreseeable future he
is unable to perform essential functions of his position including defensive tactics, firearm
training, and tactical training. In a May 24, 2010 decision pertaining to appellant’s removal from
the employing establishment, Brian Wilkes, Assistant Special Agent in Charge, indicated that
appellant was unable to perform his essential duties as a Federal Air Marshal as available
medical documentation provided by his physicians indicated that he was unable to perform
essential functions of his position due to the restrictions on his level of function. He noted that
the medical documentation showed left ataxic gait of unclear etiology; left calf muscle sprain,
resolving; right hip surgery (torn labrum right hip); and left hip pain/early arthritic changes.
Special Agent Wilkes noted that appellant’s unsteady gait interfered with his ability to complete
training and the essential functions required of a Federal Air Marshal to include impairing his
ability to perform arduous tasks that involve lifting, pushing, and pulling objects, subduing and
handcuffing individuals, as well as bending/stooping to inspect underneath aircraft seats. Special
Agent Wilkes further noted that appellant received a notice of proposed removal on March 29,
2010 and through his representative, submitted a written response, but did not provide an oral
response.
In the April 19, 2010 written response, appellant’s representative, Mr. Bell, stated that
appellant agreed that he was medically unable to perform the essential functions of his position
and was in the process of applying for disability retirement. He asked if appellant could be
allowed to remain on the employing establishment rolls pending a decision on his disability
retirement application. Mr. Wilkes noted that on June 12, 2009 appellant had received a letter
outlining his employment status and related opinions, including the option of applying for
disability retirement and the opinion of requesting a reasonable accommodation. Appellant
applied for a reasonable accommodation on June 25, 2009, which was approved, and on
January 29, 2010, he was offered a Program Specialist position in the ATS Logistics Operations
Division in Egg Harbor Township, NJ. However, on February 11, 2010, he declined that
position and his reasonable accommodation case was closed. Mr. Wilkes concluded that
appellant’s nondisciplinary removal was necessary for the efficiency of the federal service.
On May 25, 2011 appellant filed a claim for schedule award (Form CA-7) claiming
permanent impairment of his bilateral lower extremities.

3

By decision dated April 16, 2012, appellant received a schedule award for 2 percent
impairment of his left lower extremity and 26 percent impairment of his right lower extremity for
the period June 10, 2010 through December 27, 2011.
On August 18, 2012 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing June 6, 2010. He also filed a series of claims for compensation (Form CA-7) for
the period December 11, 2008 through April 6, 2013. Appellant stated that he returned to full
duty on September 3, 2008 to attend training, but was put on unspecified light duty by Federal
Air Marshals on October 2, 2008, which accommodated his medical conditions. He indicated
that on June 6, 2010 he was forced to involuntarily retire on disability due to permanent work
restrictions caused by his September 13, 2007 injury.
By decision dated September 21, 2012, OWCP accepted appellant’s claim for a
recurrence of disability on June 6, 2010 limited to medical care based on an August 8, 2011
medical report of Dr. David Weiss, a Board-certified physiatrist. Appellant had elected Office
Personal Management (OPM) retirement benefits and then elected OWCP benefits effective
October 8, 2011. He also filed additional claims for compensation (Form CA-7) requesting total
disability compensation benefits for the period June 6, 2010 and continuing. The decision dated
September 21, 2012 informed appellant that he could not be paid OPM and FECA benefits
concurrently.
In a January 4, 2013 letter, OWCP informed appellant of the definition of a recurrence of
disability and that the evidence of record was insufficient to establish his claim for a recurrence
of disability. It noted that the factual basis of his recurrence of disability was unclear. OWCP
noted that the employing establishment had approved his request for reasonable accommodation
and he was offered a Program Specialist position on January 9, 2010, which he declined on
February 11, 2010. However, appellant had not provided a detailed statement to explain why he
rejected the accommodated position. OWCP further noted that his physician had not provided
clear restrictions due to the September 13, 2007 work injury. Appellant was requested to provide
additional factual and medical information, including a well-rationalized report from his
physician which contained a description of the work duties he could not perform as of the date of
his recurrence of disability and the objective medical findings that formed the basis of his
renewed disability for work, as well as the physician’s opinion regarding the relationship
between the increased disability and the work injury. He was afforded 30 days to submit the
requested information. In a letter also dated January 4, 2013, OWCP requested additional
evidence from the employing establishment.
In a January 16, 2013 statement, appellant indicated that he worked in a limited-duty
position until the job was abolished. He followed the employing establishment’s instructions and
requested a reasonable accommodation and filed for disability retirement. The job offer however
was 115 miles from appellant’s home and approximately 110 miles from his current work
location. Appellant alleged that the employing establishment separated him onto an involuntary
disability retirement. A copy of the program specialist job offer was attached.
In an undated report, Dr. Frucht noted that appellant has delayed-onset dystonia, which
occurred in patients months or years after sustaining an injury to the brain. In appellant’s case,
his initial brain injury was substantial, with radiologic evidence of structural brain injury in the

4

right hemisphere. Dr. Frucht subsequently developed dystonia in the left leg, in delayed fashion.
He opined that, while appellant has responded partially to treatment with a drug, his residual
deficits prevent him from returning to his work in law enforcement.
In a July 10, 2012 report, Dr. Hunt noted x-ray evidence demonstrated progression of the
arthritis in appellant’s hip. He also noted that it was to be expected given the progressive nature
of the disease and was a consequence of the September 2007 injury, for which he underwent
surgery. Dr. Hunt opined that appellant has continued limitation secondary to this underlying
arthritic process.
In a February 13, 2013 report, Dr. Hunt reiterated that appellant had natural progression
from his September 13, 2007 injury, for which he underwent arthroscopic procedure. He advised
that appellant would continue to have significant limitations due to the underlying arthritic
process and would need either hip resurfacing or total hip replacement. Appellant deferred
surgical intervention as he was not limited in the quality of life yet.
By decision dated April 8, 2013, OWCP accepted an additional condition of enthesopathy
of the right hip region. The previously accepted conditions include unspecified sprain of the
right hip and thigh and unspecified enthesopathy of the left ankle and tarsus.
By decision dated July 18, 2013, OWCP denied appellant’s claim for a recurrence of
disability beginning June 6, 2010. In a July 24, 2013 letter, appellant’s counsel requested an oral
telephonic hearing, which was held on December 13, 2013. Appellant testified that he was
released to full-duty work and was in training to return to his full-duty job when he sustained the
September 24, 2008 injury. He worked in a light-duty capacity doing desk work after the
September 24, 2008 injury. Appellant did not accept the job that his employer offered him
before he retired because it was far from where he lived and paid less than what he was being
paid. Counsel indicated that appellant was unable to work due to all of his injuries.
By decision dated February 12, 2014, an OWCP hearing representative affirmed the
denial of appellant’s recurrence claim. He found that appellant presented no evidence to indicate
that his light-duty job was intended to accommodate any work restrictions due to his injuries in
the instant claim. The hearing representative further found that there is no rationalized medical
evidence in the record which opines that appellant sustained a recurrence of disability beginning
on June 6, 2010. It was noted that, while Dr. Hunt opined that appellant had work limitations
due to the natural progression of his hip arthritis, there was no opinion that appellant was unable
to work in his full-duty position beginning June 6, 2010 and continuing due to his September 13,
2007 injury. Lastly, the hearing representative noted that Dr. Frucht expressly opined that based
on radiological evidence of brain injury that appellant was disabled from his job as a direct result
of his delayed-onset dystonia.
On April 29, 2014 appellant’s counsel requested reconsideration. In a March 30, 2014
report, Dr. Hunt noted that after appellant’s hip surgery he was released to resume training in
September 2008, but he was unable to complete training due to a work-related left ankle injury
and the residual impairment from his right hip injury. Additionally, on December 18, 2008 he
had diagnoses of left planatar fasciitis and metatarsalgia as well as right knee chondromalacia
that were considered work related. On June 6, 2010 appellant was placed on limited duty,

5

performing desk work until he was involuntarily removed due to his inability to perform the
duties of a Federal Air Marshal secondary to the documented medical problems. Dr. Hunt noted
that appellant received a schedule award on March 8, 2012 due to right hip arthritis and left foot
metatarsalgia. He also noted that appellant had dystonia secondary to a head injury that affected
his left upper and lower extremities that was unrelated to his federal employment. Dr. Hunt
outlined appellant’s medical course and the progression of hip arthritis. He opined that based on
appellant’s work injuries of his right hip and thigh sprain, enthesopathy of the left ankle and
tarsus, and enthesopathy of the left hip region, appellant was unable to perform his job as a
Federal Air Marshal due to his restrictions.
By decision dated June 24, 2014, OWCP denied modification of the February 12, 2014
decision following a merit review.
LEGAL PRECEDENT
FECA pays compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.4 Disability means the incapacity, because of an
employment injury, to earn the wages the employee was receiving at the time of injury. It may
be partial or total.5
A recurrence of disability means an inability to work, after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness. This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed her established physical
limitations.6
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.7
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to limited duty or the medical evidence of record
establishes that he or she can perform limited duty, the employee has the burden of establishing
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

6

Id. at § 10.5(x).

7

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

6

by the weight of the reliable, probative, and substantial evidence a recurrence of total disability
and show that he cannot perform such limited duty. As part of his burden, the employee must
show a change in the nature and extent of his injury-related condition or a change in the nature
and extent of his limited-duty job requirements.8 However, when a claimant stops work for
reasons unrelated to the accepted employment injury, there is no disability within the meaning of
FECA.9
ANALYSIS
OWCP accepted that as a result of his September 13, 2007 injury, appellant sustained a
right hip strain, consequential plantar capsulitis metatarsalgia on the left and enthesopathy of the
right hip region and paid benefits, including a schedule award for the left and right lower
extremities. After Dr. Hunt released appellant to full duty and training, he sustained an injury to
his left calf while running on October 21, 2008. Under claim file number xxxxxx335, OWCP
allowed payment of medical bills not to exceed $1,500.00, but did not formally consider the
merits of the claim. This claim was administratively closed. Appellant returned to his
limited/light-duty desk job and on March 29, 2010 and was given a proposed removal notice due
to his work-related right and left lower extremity limitations and preexisting conditions which
the employing establishment determined rendered him medically unfit to perform the regular
duties of a Federal Air Marshal. On May 24, 2010 that proposal was finalized and he was
removed effective June 6, 2010.
Appellant claims a recurrence of disability beginning June 6, 2010. He claimed that his
employing establishment had withdrawn his limited/light-duty position and that he was
involuntarily removed due to his work-related right and left lower extremity limitations and
preexisting conditions that rendered him medically unfit to perform the regular duties of a
Federal Air Marshal. Although a withdrawal of light duty can form the basis of a recurrence
claim, the assignment withdrawn must have been made specifically to accommodate the
employee’s physical limitations due to his work-related injury or illness.10 Here, the record does
not show that appellant’s limited/light-duty desk job was intended to accommodate any work
restrictions/limitations due to his injuries in the instant claim. The medical opinion evidence
from Dr. Hunt establishes that appellant was released to a full-duty capacity, which included
training, until he sustained a separate traumatic injury on September 24, 2008. Dr. Hunt then
worked in a limited-duty desk job until that job was removed effective June 6, 2010 based on his
employer’s determination that he was medically unable to work in a full-duty capacity.11 As
there is no evidence that the light-duty assignment was given to accommodate appellant’s work
injuries, the withdrawal of such position cannot form the basis of a recurrence, as that term is
defined. Furthermore, the record indicates that the employing establishment offered him the
8

Terry R. Hedman, 38 ECAB 222 (1986).

9

Docket No. 09-1895 (issued April 23, 2010).

10

D.L., Docket No. 11-294 (issued September 8, 2011).

11

See John I. Echols, 53 ECAB 481 (2002) (record did not show that the employing establishment withdrew the
claimant’s light-duty assigned and forced him to retire, nor did the record clearly establish that the claimant’s
retirement was involuntary or precipitated by his employment-related left knee condition).

7

right to a reasonable accommodation or to medically retire. Appellant investigated both options
and decided to medically retire as the reasonable accommodation position offered was
unacceptable to him. Thus, there is nothing in the record clearly establishing that his retirement
was involuntary.
The Board further finds that appellant has not established that the nature and extent of his
injury-related condition changed on June 6, 2010 such that he could no longer perform his fullduty position. Several reports were received from Dr. Hunt. In his May 6, 2009 report, Dr. Hunt
indicated that appellant would be unable to perform some of the training task requirements of the
Federal Air Marshal position due to right hip osteoarthritis. However, he did not indicate that
appellant was totally disabled from his position or provide any rationale for his findings.
Furthermore, this report predates the claimed recurrence of June 6, 2010.
In a July 10, 2012 report, Dr. Hunt noted x-ray evidence showed progression of the
arthritis in appellant’s hip, which was expected given the progressive nature of the disease and
was a consequence of the September 2007 injury, for which he underwent surgery. In his
February 13, 2013 report, he advised that appellant would continue to have significant
limitations due to the underlying arthritic process and that he would eventually require hip
resurfacing or total hip replacement. In his March 30, 2014 report, Dr. Hunt again indicated that
appellant had work limitations due to the natural progression of his hip arthritis, which was a
consequence of the September 2007 injury. He opined that based on appellant’s work injuries of
his right hip and thigh sprain, enthesopathy of the left ankle and tarsus, and enthesopathy of the
left hip region, appellant was unable to perform his job as a Federal Air Marshal due to his
restrictions. While Dr. Hunt opined that appellant has continued limitation secondary to this
underlying arthritic process, he did not detail what the exact limitations were or provide an
opinion as to disability on or after June 6, 2010. Additionally, he did not provide any rationale
or explain why appellant was unable to work in his full-duty position beginning June 6, 2010 and
continuing as a direct result of his September 14, 2007 injury. Consequently, Dr. Hunt’s opinion
is insufficient to meet appellant’s burden of proof.12
On July 6, 2009 Drs. Schneider and Frucht opined that appellant’s difficulty with left leg
gait was a post-traumatic delayed-onset hemi-dystonia due to a preexisting and nonwork-related
brain injury. In a subsequent undated report, Dr. Frucht opined that the residual deficits from the
delayed-onset dystonia in the left leg prevented appellant from returning to his work in law
enforcement. As this condition is nonwork related, it has no relevance on the recurrence claim.
The Board finds that appellant has not submitted medical evidence that is sufficient to
establish a recurrence of disability related to his accepted injuries of September 13, 2007. There
is also no evidence which indicates that his light-duty job was intended to accommodate any
work restrictions due to his work-related injuries of September 13, 2007 or that any additional
conditions are causally related to the accepted work-related injury of September 13, 2007.

12

See Albert C. Brown, 52 ECAB 152 (2000). (Medical conclusions unsupported by rationale are of diminished
probative value and insufficient to establish causal relationship).

8

Therefore, OWCP’s June 24, 2014 decision denying the claimed recurrence of disability is
proper under the facts and law of the case.13
On appeal, counsel asserts that the recurrence is premised from the withdrawal of work
when appellant was involuntarily separated onto disability retirement. He argued that appellant
was approved for medical care in a September 21, 2012 decision, but has been unable to receive
workers’ compensation wage-loss benefits despite his election to switch from his FERS pension
to FECA rolls. As noted, there is no evidence that appellant’s light-duty assignment was made
specifically to accommodate the employee’s physical limitations due to his work-related injury.
While counsel further contended that the medical evidence of record explains why appellant
became unable to perform his limited-duty job that he was involuntarily separated from onto
disability retirement, the Board notes that the question is not whether appellant was able to
perform the limited-duty job, but whether he was able to perform his full-duty position on and
after June 6, 2010. As noted above, there is no rationalized medical evidence which establishes
that appellant sustained a recurrence of disability beginning June 6, 2010. Counsel also requests
that the statement of accepted facts be corrected to reflect that appellant did not retire solely due
to delayed-onset dystonia. However, this is an administrative function of OWCP, not the Board.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of disability causally
related to his September 13, 2007 employment injury.

13

While appellant subsequently received a schedule award, the Board notes that the issue of how appellant’s
work-related injuries caused permanent impairment to both of his lower extremities is not before the Board on this
appeal, so the Board will not review the merits of his schedule award.

9

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 24, 2014 is affirmed.14
Issued: December 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

10

